                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

LONNIE EVANS-BEY,                             )
                                              )
       Petitioner,                            )
                                              )
       vs.                                    )       Case No. 4:16CV00395 ERW
                                              )
JAY CASSADY,                                  )
                                              )
       Respondent(s).                         )

                               MEMORANDUM AND ORDER

       This matter comes before the Court on Petitioner Lonnie Evans-Bey’s Amended Petition

under 28 U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody [16].

I.     BACKGROUND

       Petitioner Lonnie Evans-Bey (“Petitioner”) pled guilty in the Circuit Court of the City of

Saint Louis, Missouri to three counts of first-degree murder, three counts of armed criminal

action, and one count of first-degree burglary. On March 31, 1995, the Circuit Court sentenced

seventeen-year old Petitioner to three consecutive sentences of life without parole for the three

first-degree murder convictions, three consecutive sentences of life with the possibility of parole

for the three armed criminal action convictions, and a consecutive term of fifteen-years for the

first-degree burglary conviction. In 1995, Petitioner filed a post-conviction motion, which he

voluntarily dismissed.

       On June 25, 2012, the United States Supreme Court issued its opinion in Miller v.

Alabama, 567 U.S. 460 (2012). In Miller, the Supreme Court held the Eighth Amendment of the

United States Constitution prohibits a sentencing scheme that mandates life in prison without the

possibility of parole for juvenile homicide offenders. Id. at 479. On January 27, 2016, the United


                                                  1
States Supreme Court decided the case of Montgomery v. Louisiana, 136 S. Ct. 718 (2016),

holding the rule of Miller must be retroactively applied to persons sentenced to mandatory life

without parole for juvenile sentences before Miller was decided. Id. at 732.

        On June 14, 2013, Petitioner filed a petition for writ of habeas corpus in the Missouri

Supreme Court alleging that his sentence was unconstitutional in light of Miller. On March 15,

2016, the Missouri Supreme Court issued an order in Petitioner’s case, as well as all other

similarly situated cases, stating:

        NOW, THEREFORE, this Court, in order to comply with the constitutional requirements
        of Miller and Montgomery, hereby orders that this petition be sustained in part. This
        petitioner shall be eligible to apply for parole after serving 25 years’ imprisonment on his
        sentence of life without parole unless his sentence is otherwise brought into conformity
        with Miller and Montgomery by action of the governor or enactment of necessary
        legislation. All other claims alleged in the petition and pending motions are denied
        without prejudice.

        Petitioner filed his initial Motion to Vacate in this Court on March 23, 2016. On July 13,

2016, the Governor signed into law Missouri Senate Bill No. 590 (“S.B. 590”), 98th General

Assembly, which states, in relevant part:

        1. (1) Any person sentenced to a term of imprisonment for life without eligibility for
        parole before August 28, 2016, who was under eighteen years of age at the time of the
        commission of the offense or offenses, may submit to the parole board a petition for a
        review of his or her sentence, . . . after serving twenty-five years of incarceration.
        ------
        4. The parole board shall hold a hearing and determine if the defendant shall be granted
        parole.

        (codified at Mo. Rev. Stat. § 558.047).

On July 19, 2016, the Missouri Supreme Court issued an order, in light of S.B. 590, vacating its

March 15, 2016 order granting Petitioner parole eligibility, overruling Petitioner’s Motion for

Rehearing as moot, and denying Petitioner’s state court petition. Petitioner attempted to file a

motion for reconsideration, which was rejected as an improper submission. On September 30,



                                                  2
2016, Petitioner filed an Amended Petition in this case, to address the effect of S.B. 590 on his

claims.

          In his Amended Petition, Petitioner asserts five claims: (1) the Missouri Supreme Court’s

July 2016 Order misapplied Miller and its progeny and tacitly upheld an unconstitutional act of

the Missouri legislature; (2) S.B. 590 is unconstitutional on its face as an ex post facto law; (3)

Petitioner has been denied his constitutional rights under the Eighth and Fourteenth Amendments

to a meaningful sentence and S.B. 590 violates his due process and equal protection rights; (4)

S.B. 590 is unconstitutional on its face as a bill of attainder; and (5) Petitioner has been denied

the right to counsel under the Sixth Amendment.

II.       STANDARD

          “A state prisoner who believes that he is incarcerated in violation of the Constitution or

laws of the United States may file a petition for writ of habeas corpus in federal court pursuant to

28 U.S.C. § 2254.” Osborne v. Purkett, 411 F.3d 911, 914 (8th Cir. 2005). In order for a federal

court to grant an application for a writ of habeas corpus brought by a person in custody by order

of a state court, the petitioner must show that the state court decision:

          (1) resulted in a decision that was contrary to, or involved an unreasonable
          application of, clearly established Federal law, as determined by the Supreme
          Court of the United States; or (2) resulted in a decision that was based on an
          unreasonable determination of the facts in light of the evidence presented in the
          State court proceeding.

28 U.S.C. § 2254(d)(1)-(2). A determination of a factual issue made by a state court is presumed

to be correct unless the petitioner successfully rebuts the presumption of correctness by clear and

convincing evidence. Id. at § 2254(e)(1).

          A state court’s decision is “contrary to” clearly established Supreme Court precedent “if

the state court either ‘applies a rule that contradicts the governing law set forth in [Supreme

Court] cases’ or ‘confronts a set of facts that are materially indistinguishable from a decision of
                                                   3
[the] Court and nevertheless arrives at a result different from [the] precedent.’” Penry v.

Johnson, 532 U.S. 782, 792 (2001) (citing Williams v. Taylor, 529 U.S. 362, 405–406 (2000)).

An unreasonable application of clearly established Supreme Court precedent is found where the

state court identifies the correct governing legal principle but unreasonably applies that principle

to the facts of the case. Ryan v. Clark, 387 F.3d 785, 790 (8th Cir. 2004). Finally, a state court

decision may be considered an unreasonable determination of the facts “only if it is shown that

the state court’s presumptively correct factual findings do not enjoy support in the record.” Id.

III.   DISCUSSION

       Petitioner’s claims must be dismissed, without prejudice, because he has not exhausted

them in state court.

       Section 2254(b)(1) of AEDPA prohibits a grant of habeas relief on behalf of a person in

state custody unless that person has “exhausted the remedies available in the courts of the State,”

“there is an absence of available State corrective process,” or “circumstances exist that render

such process ineffective to protect the rights of the applicant.” “The exhaustion requirement of §

2254(b) ensures that the state courts have the opportunity fully to consider federal-law

challenges to a state custodial judgment before the lower federal courts may entertain a collateral

attack upon that judgment.” Duncan v. Walker, 533 U.S. 167, 178-79 (2001). “The exhaustion

rule promotes comity in that ‘it would be unseemly in our dual system of government for a

federal district court to upset a state court conviction without an opportunity to the state courts to

correct a constitutional violation.’” Id. at 179 (quoting Rose v. Lundy, 455 U.S. 509, 518 (1982)).

The requirement prevents a federal court from granting a habeas petition based on a

constitutional violation that could be redressed adequately by pursuing an avenue of state relief

“still open to the habeas applicant at the time he files his application in federal court.” Humphrey



                                                  4
v. Cady, 405 U.S. 504, 516 (1972). The burden is on the Petitioner to show all available state

remedies have been exhausted or exceptional circumstances exist. Carmichael v. White, 163 F.3d

1044, 1045 (8th Cir. 1998).

       Here, Petitioner has not met his burden. Like in Davis v. Bowersox, the Court finds “the

enactment of S.B. 590 broadens [Petitioner’s] claim[s] under Miller and Montgomery” such that

they have not been properly raised before the state courts. No. 16-00246-CV-W-RK, 2017 WL

379463, at *4; See also Wade v. Wallace, No. 4:16 CV 378 JCH, 2019 WL 366887, at *4 (E.D.

Mo. Jan. 30, 2019) (finding petitioner’s claims to be unexhausted where the claim asserts his

sentence is unconstitutional under section 588.047); Hack v. Cassady, No. 16-04089-CV-W-

ODS, 2016 WL 6986712, at *2 (W.D. Mo. Nov. 28, 2016) (finding claims related to the

enactment of section 558.047.1(1) and the Missouri Supreme Court’s July 19, 2016 Order not to

have been exhausted as they had broadened the issues initially raised by petitioner).

Furthermore, a possible state court remedy has not yet been foreclosed as Petitioner could raise

these claims by filing a petition under Missouri Supreme Court Rule 91. See Davis v. Griffith,

No. 4:16-CV-377 CAS, 2017 WL 5518022 (E.D. Mo. Nov. 17, 2017) (detailing the potential

availability of further state court proceedings in this context).

       Petitioner argues exhaustion is not required where the state does not provide prompt

protection of federal rights. He suggests the Missouri Supreme Court tacitly upheld the

constitutionality of S.B. 590 when it refused to consider Petitioner’s motion for reconsideration.

The state court must be presented with a full and fair opportunity for review before a claim will

be considered exhausted. Eaton v. Wyrick, 528 F.2d 477, 480 (8th Cir. 1975). The Court does not

find the state courts have been fully presented with a full and fair opportunity to pass on the




                                                   5
merits of Petitioner’s specific claims for relief; therefore, Petitioner must return to the state

courts to first pursue his claims.

       Petitioner may be precluded from returning to federal court because the one-year period

for raising Miller claims under the AEDPA has expired. Indeed, this time may have already

elapsed as Petitioner has not yet filed a Rule 91 petition, as far as the Court is aware, and S.B.

590 was enacted on July 17, 2016. Nevertheless, a federal application for habeas corpus relief

may be subject to equitable tolling where the initial federal petition is timely, and is dismissed on

exhaustion grounds after the one-year AEDPA limitations period has passed. See York v.

Galetka, 314 F.3d 522, 524 (10th Cir. 2003). While the Eighth Circuit has not yet addressed this

issue, the Court notes that the purpose of § 2244(d)(2) is to “‘encourage petitioners to seek relief

from state courts in the first instance,’ thereby giving ‘an opportunity to the state courts to

correct a constitutional violation.’” Streu v. Dormire, 557 F.3d 960, 963–64 (8th Cir. 2009)

(quoting Rhines, 544 U.S. at 274, 276).

IV.    CERTIFICATE OF APPEALABILITY

       The Court finds Petitioner has not made a substantial showing of the denial of a

constitutional right, as is required before a certificate of appealability can issue. See Cox v.

Norris, 133 F.3d 565, 569 (8th Cir. 1997) (explaining that a “substantial showing” is a showing

the “issues are debatable among reasonable jurists, a court could resolve the issues differently, or

the issues deserve further proceedings”). Therefore, the Court shall not issue a certificate of

appealability as to any claims raised in Petitioner’s § 2254 Motion.




                                                   6
       Accordingly,

       IT IS HEREBY ORDERED that Lonnie Evans-Bey’s Amended Petition under 28

U.S.C. § 2254 for Writ of Habeas Corpus by a Person in State Custody [16] is DISMISSED,

without prejudice.

       So Ordered this 1st day of March, 2019.



                                           E. RICHARD WEBBER
                                           SENIOR UNITED STATES DISTRICT JUDGE




                                                 7
